Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1,8-10,13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuji (U.S. 2013/0108300).
	Fuji teach an image forming apparatus (see Fig.15) comprising a fixing device F  having a heating member 10 (see Fig.2) including a first heater h1 for heating the center region of the heating member more strongly than the end regions (see Fig.1), a second heater h2a,h2b or h3a, h3b which heat the end areas more strongly than the center region and having a peak position as shown in Fig.s 5A,5B,5C. A first temperature sensor 11 detects the temperature of the center area, and a second temperature sensor 13 detects the temperature at an outside position in the end area, the outside position being a position outside the largest sheet area (see par.44-49). A heating controller 18 will control the target temperatures of the heaters depending on sheet size (Fig.3, par.55). For example, referring to Fig.8, the target temperatures for the second temperature sensor are adjusted depending on the width of the sheet being fixed (see par.70-73). Thus, the second target temperature (target temperature of sensor 13) is determined based on where the edge position of a sheet is relative to the peak heat position of the second heater (which is dependent on the width of the sheet).
	Regarding claim 8, the sheet size being fixed is determined and the second target temperature (target temperature of sensor 13) is determined depending on the width of the sheet which equates to the edge position of the sheet relative to the second heater’s peak output position. 
	Regarding claim 9, the heating member is a heating roller 10 with the heaters h1, h2a,h2b,h3a,h3b arranged within the heating roller (see Fig.1,2).
	Regarding claim 10, if a “standard” size sheet is chosen to be the middle sheet width in the table of Fig.8 (200 < L ≤ 220), the second target temperature is adjusted to be 10° lower than the basis temperature (200°C).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over
Fuji (U.S. 2013/0108300) in view of Mikita et al. (U.S. 2007/0217804).
	Fuji taught supra discloses most of what is claimed except measuring the number of sheets that are continuously fixed and if the number of sheets are greater than a threshold, determine that the second temperature is to be higher than when fixing is first started. Mikita et al. teach an image forming apparatus having a fixing device which fixes toner images to recording sheets. As shown in Fig.s 6-7, if the number of counted sheets exceeds a certain threshold, than the temperature of the end section heater will be raised. It would have been obvious to one of ordinary skill in the art before the effective filing date to raise the temperature of an end section of a fixing heater as the number of sheet fixed increases because the increased number of sheets would absorb more and more heat from the heater and thus one would need to raise the temperature so as to compensate for this heat absorption. 

4.	Claims 2-6,11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 2-4, if the sheet edge position is determined to be outside the second heater’s heating output peak position and the distance between the second heater’s heating output peak position and the edge position is longer than or equal to a first distance, than the second target temperature determined to be a first temperature and if the distance between the second heater’s heating output peak position  and the edge position is shorter than the first distance, the second target temperature is set to being a second temperature higher than the first temperature is not taught or suggested by the prior art of record. 
	Regarding claims 5-6, calculating a combined peak position based on the maximum output and duty ratio of the first and second heaters and if the edge position of the sheet is inside the combined peak position and the duty ratio of the second heater is lower than or equal to a duty ratio threshold, the second target temperature is determined depending on the edge relative to the combined peak position is not taught or suggested by the prior art of record.
	Regarding claims 11-12, changing the second heater’s target temperature to a higher value when fixing A4 sheets (210mm width) than when fixing LTR size sheets (216mm width) is not anticipated or rendered obvious by the prior art of record. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kinouchi et al., Minagawa, Hase et al., and Kadowaki all teach fixing devices using a plurality of heaters and temperature sensors and controlling the temperatures accordingly. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852